News Release FOR IMMEDIATE RELEASE Contact Information: Tom Gelston Kurt Goddard Vice President, Investor Relations Senior Manager, Investor Relations Phone: 203-222-5943 Phone: 203-222-6160 Email: thomas.gelston@terex.com Email: kurt.goddard@terex.com TEREX ANNOUNCES FOURTH QUARTER AND FULL YEAR 2009 RESULTS AND PROVIDES 2010 UPDATE WESTPORT, CT, February 17, 2010 Terex Corporation (NYSE: TEX) today announced a net loss from continuing operations for the fourth quarter of 2009 of $114.8 million, or $1.06 per share, compared to a net loss of $452.3 million, or $4.78 per share, for the fourth quarter of 2008.Net sales were $1,058.0 million in the fourth quarter of 2009, a decrease of 36.1% from $1,656.1 million in the fourth quarter of 2008.Net sales decreased approximately 41% from the comparable prior year period when adjusting for the translation effect of foreign currency exchange rate changes.Results exclude the Mining and Load King trailer businesses, which are classified as Discontinued Operations in our financial statements.During the fourth quarter of 2009, the Company incurred pre-tax charges of approximately $27 million associated with restructuring programs and a continued reduction in production levels.Goodwill impairment charges recorded during the fourth quarter of 2008 reduced net income in that quarter by $4.84 per share.All per share amounts are on a fully diluted basis.All results are for continuing operations only, unless specifically stated otherwise. For the full year 2009, the Company reported a net loss of $450.7 million, or $4.39 per share, compared to a net loss of $74.0 million, or $0.74 per share, for the full year 2008.Charges primarily related to adjustment of the Company’s production levels, resulted in after-tax charges of approximately $100.6 million and $28.8 million for the full year 2009 and 2008, respectively, reducing earnings per share by $0.98 and $0.29 in those years.Goodwill impairment charges recorded during 2008 reduced net income in that year by $4.60 per share.Net sales were $4.04 billion in 2009, a decrease of 51.8% from $8.39 billion in 2008.The translation effect of foreign currency exchange rate changes accounted for approximately 3% of the decrease in net sales and acquisitions contributed approximately 2% of the increase in net sales. “We just completed one of the most challenging years ever for our industry and our Company.We weathered the storm and have made many changes along the way,” commented Ron DeFeo, Terex Chairman and Chief Executive Officer.“And while we continue to face very low levels of demand in many of our end markets, the Company is beginning to recover operationally, and our strategic transformation has started with the sale of our Mining business to Bucyrus International.We had a net sales decline from continuing operations of 52% in 2009 compared to 2008.When net sales declines this rapidly, the profitability falls even more quickly, as pricing actions, inventory valuations, bad debt, and restructuring costs all add up.This is why we chose to manage the Company for cash in 2009, as well as quickly putting in place cost reduction programs to resize the organization's cost structure to the current demand environment.We are glad that we took this path, even though at times it was painful.” “However, we are proud of our accomplishments during the year,” continued Mr.
